DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “and a cyano group”. Applicants are advised to amend the claim to recite “or a cyano group”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “and a cyano group”. Applicants are advised to amend the claim to recite “or a cyano group”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites the phrase “and a cyano group”. Applicants are advised to amend the claim to recite “or a cyano group”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Claim 11 recites the phrase “and a cyano group”. Applicants are advised to amend the claim to recite “or a cyano group”.  Appropriate correction is required.

Claim 24 is objected to because of the following informalities: Claim 24 recites the phrase “bonded to iridium”. Applicants are advised to amend the claim to recite “bonded to the iridium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7, 10-12, 15-16, 18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al (US 2014/0225069).

Regarding claim 1, Beers et al discloses an organometallic complex with the following formula ([0056] – Formula II):

    PNG
    media_image1.png
    517
    556
    media_image1.png
    Greyscale
,
where n is an integer [1-2] (0045]); R6 and R7 are H ([0056]); R8 is nitrile, i.e. CN ([0056]); R2, R3 and R9 are H ([0045] and [0056]). Thus, the reference discloses a compound encompassed by recited Formula (G4) where Ar1 is a benzene ring, i.e. an aryl group, substituted with one (1) cyano group as a substituent. One of the recited group R5-R8 is an unsubstituted benzene, i.e. an unsubstituted C6 aryl group and the remaining R5-R8 are H; the recited groups R1-R4 are H. Thus, the reference discloses an organometallic complex including a structure represented by General Formula (G4) of the claims.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed 

Regarding claim 2, Beers et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image1.png
    517
    556
    media_image1.png
    Greyscale
,
where R6 and R7 correspond to the recited group R9 and R13 in Formula (G2) of the claims and are H. The group R8 in the disclosed compound corresponds to one (1) of the recited group R10-R12 and is CN and the remaining of R10-R12 are H.

Regarding claim 3, Beers et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited Formula (G3) of the claims.



Regarding claim 7, Beers et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device, i.e. a light-emitting element, comprising an anode, a cathode, i.e. a pair of electrodes, and a light emitting layer, i.e. an EL layer, disposed between the electrodes ([0021] and claims 19, 23, and 24). The light emitting layer comprises the disclosed compound and a host compound ([0021], [0066], and claims 19, 23, and 24). Thus, the reference discloses that the light emitting layer comprises a plurality of organic compounds.

Regarding claim 10, Beers et al discloses an organometallic complex with the following formula ([0056] – Formula II):

    PNG
    media_image1.png
    517
    556
    media_image1.png
    Greyscale
,
6 and R7 are H ([0056]); R8 is nitrile, i.e. CN ([0056]); R2, R3, R4, R5 and R9 are H ([0045] and [0056]). Thus, the reference discloses a compound encompassed by recited Formula (G4) where Ar1 is a benzene ring, i.e. an aryl group, substituted with one (1) cyano group as a substituent. One of the recited group R5-R8 is an unsubstituted benzene, i.e. an unsubstituted C6 aryl group and the remaining R5-R8 are H; the recited groups R1-R4 are H; and the recited ligand L is a monoanionic ligand, i.e. phenyl pyridine.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

	Regarding claim 11, Beers et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image1.png
    517
    556
    media_image1.png
    Greyscale
,
where R6 and R7 correspond to the recited group R9 and R13 in Formula (G5) of the claims and are H. The group R8 in the disclosed compound corresponds to one (1) of the recited group R10-R12 and is CN and the remaining of R10-R12 are H.

Regarding claim 12, Beers et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited Formula (G6) of the claims.

Regarding claim 15, Beers et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the monoanionic bidentate ligand phenylpyridine. Thus, the reference discloses a bidentate ligand forming a metal-carbon bond with iridium by cyclometalation as recited in the present claims.

Regarding claim 16, Beers et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the monoanionic bidentate ligand phenylpyridine corresponding to general formula (L7), i.e.

    PNG
    media_image2.png
    200
    158
    media_image2.png
    Greyscale
,
where R117-R124 are given by the groups R4 and R5 in the reference and are H.

Regarding claim 18, Beers et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device, i.e. a light-emitting element, comprising an anode, a cathode, i.e. a pair of electrodes, and a light emitting layer, i.e. an EL layer, disposed between the electrodes and comprising the disclosed compound ([0021] and claims 19, 23, and 24).

Regarding claim 19, Beers et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device, i.e. a light-emitting element, comprising an anode, a cathode, i.e. a pair of electrodes, and a light emitting layer, i.e. an EL layer, disposed between the electrodes ([0021] and claims 19, 23, and 24). The light emitting layer comprises the disclosed compound and a host compound ([0021], [0066], and claims 19, 23, and 24). Thus, the reference discloses that the light emitting layer comprises a plurality of organic compounds.

Regarding claim 22, Beers et al discloses an organic light emitting device, i.e. a light-emitting element, comprising an anode, a cathode, i.e. a pair of electrodes, and a light emitting 

    PNG
    media_image3.png
    263
    295
    media_image3.png
    Greyscale
,
R6 and R7 are H ([0056]); R8 is nitrile, i.e. CN ([0056]). Thus, the reference discloses a compound comprising a 1-phenyl-2-phenylbenzimidazole, where the phenyl group includes a cyano group as recited in the present claims.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.



Regarding claim 24, Beers et al teaches all the claim limitations as set forth above. From compound of the reference it is clear that the ligand is bonded to the iridium by cyclometalation as recited in the present claims.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al (US 2014/0225069) as applied to claims 1-3, 6-7, 10-12, 15-16, 18, and 22-24 above, and in view of Walters (US 7,279,704).

The discussion with respect to Beers as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 4, Beers et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image1.png
    517
    556
    media_image1.png
    Greyscale
,
where R6 and R7 correspond to the recited groups R9 and R13 in Formula (G2) of the claims and are alkyl ([0056]). For the definition of “alkyl” Paragraph [0038] of Beers et al incorporates Columns 31-32 of Walters. This section of Walters defines “alkyl” as encompassing C1-15 alkyls such as methyl, ethyl, propyl, etc. Accordingly, Beers et al discloses a compound there the recited groups R9 and R13 of recited Formula (G2) are C1-6 alkyls.

Regarding claim 5, Beers et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image1.png
    517
    556
    media_image1.png
    Greyscale
,
where R6 and R7 correspond to the recited groups R9 and R13 in Formula (G2) of the claims and are H or alkyl ([0056]). For the definition of “alkyl” Paragraph [0038] of Beers et al incorporates Columns 31-32 of Walters. This section of Walters defines “alkyl” as encompassing C1-15 alkyls such as methyl, ethyl, propyl, etc. Accordingly, Beers et al discloses a compound there the recited groups R9 and R13 of recited Formula (G2) are H and a C1-6 alkyl, respectively.

Regarding claim 13, Beers et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image1.png
    517
    556
    media_image1.png
    Greyscale
,
where R6 and R7 correspond to the recited groups R9 and R13 in Formula (G5) of the claims and are alkyl ([0056]). For the definition of “alkyl” Paragraph [0038] of Beers et al incorporates Columns 31-32 of Walters. This section of Walters defines “alkyl” as encompassing C1-15 alkyls such as methyl, ethyl, propyl, etc. Accordingly, Beers et al discloses a compound there the recited groups R9 and R13 of recited Formula (G5) are C1-6 alkyls.

Regarding claim 14, Beers et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image1.png
    517
    556
    media_image1.png
    Greyscale
,
6 and R7 correspond to the recited groups R9 and R13 in Formula (G5) of the claims and are H or alkyl ([0056]). For the definition of “alkyl” Paragraph [0038] of Beers et al incorporates Columns 31-32 of Walters. This section of Walters defines “alkyl” as encompassing C1-15 alkyls such as methyl, ethyl, propyl, etc. Accordingly, Beers et al discloses a compound there the recited groups R9 and R13 of recited Formula (G5) are H and a C1-6 alkyl, respectively.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al (US 2014/0225069) as applied to claims 1-3, 6-7, 10-12, 15-16, 18, and 22-24 above, and in view of Seo (US 2013/0207088, hereafter Seo ‘088).

The discussion with respect to Beers as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 8, Beers et al teaches all the claim limitations as set forth above. While Beers et al discloses a light emitting layer comprising an organometallic complex, the reference does not disclose that the emitter layer comprises a TADF material as recited in the present claims.
Seo ‘088 discloses an organic light emitting device, i.e. a light-emitting element comprising a light emitting layer disposed between two (2) electrodes (Abstract). The light emitting layer comprises a phosphorescent compound and a thermally activated delayed fluorescence material (TADF) (Abstract and [0118]-[0120]). The reference discloses that the light emitting layer comprising this combination of compound results in a light emitting element with high external quantum efficiency and a low drive voltage (Abstract, [0012], and [0028]).


Regarding claim 20, Beers et al teaches all the claim limitations as set forth above. Beers et al teaches all the claim limitations as set forth above. While Beers et al discloses a light emitting layer comprising an organometallic complex, the reference does not disclose that the emitter layer comprises a TADF material as recited in the present claims.
Seo ‘088 discloses an organic light emitting device, i.e. a light-emitting element comprising a light emitting layer disposed between two (2) electrodes (Abstract). The light emitting layer comprises a phosphorescent compound and a thermally activated delayed fluorescence material (Abstract and [0118]-[0120]). The reference discloses that the light emitting layer comprising this combination of compound results in a light emitting element with high external quantum efficiency and a low drive voltage (Abstract, [0012], and [0028]).
Given that both Beers et al and Seo ‘088 are drawn to organic light emitting devices where the light emitting layer comprises phosphorescent compounds, and given that Beers et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the thermally activated delayed fluorescence material in the light emitting layer as taught by Seo ‘088, it would therefore have been obvious to one of ordinary skill in the .

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al (US 2014/0225069) as applied to claims 1-3, 6-7, 10-12, 15-16, 18, and 22-24 above, and in view of Seo (US 2013/0240851, hereafter Seo ‘851).

The discussion with respect to Beers as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 9, Beers et al teaches all the claim limitations as set forth above. While the Beers et al discloses a light emitting layer comprising an organometallic complex, the reference does not disclose that the light emitting layer comprises a first organic compound and a second organic compound, where the first and second organic compounds form an exciplex as recited in the present claims.
Seo ‘851 discloses a light emitting elements comprising a light emitting layer between a pair of electrodes (Abstract). The light emitting layer comprises a phosphorescent compound, a first or host material having electron-transport properties, and a second organic compound or assist material having a hole transporting property (Abstract). The combination of the first and second organic compounds forms an exciplex as recited in the present claims (Abstract). The reference discloses that the light emitting element has a high external quantum efficiency and a long lifetime (Abstract).


Regarding claim 21, Beers et al teaches all the claim limitations as set forth above. While the Beers et al discloses a light emitting layer comprising an organometallic complex, the reference does not disclose that the light emitting layer comprises a first organic compound and a second organic compound, where the first and second organic compounds form an exciplex as recited in the present claims.
Seo ‘851 discloses a light emitting elements comprising a light emitting layer between a pair of electrodes (Abstract). The light emitting layer comprises a phosphorescent compound, a first or host material having electron-transport properties, and a second organic compound or assist material having a hole transporting property (Abstract). The combination of the first and second organic compounds forms an exciplex as recited in the present claims (Abstract). The reference discloses that the light emitting element has a high external quantum efficiency and a long lifetime (Abstract).
Given that both Beers et al and Seo ‘851 are drawn to organic light emitting devices where the light emitting layer comprises phosphorescent compounds, and given that Beers et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by .

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2017/0229663).

Regarding claim 10, Tsai et al discloses an organometallic compound with the formula ([0064]):
M(LA)x(LB)y(LC)z,
 where M is Ir, x is [0-2], y is [1-3], and z is [0-2] ([0049]-[0053] and [0061]). Thus, the reference discloses the compound with the formula Ir(LA)2(LC). The ligand LC is a monoanionic ligand such as ([0048]):

    PNG
    media_image4.png
    195
    183
    media_image4.png
    Greyscale
,
where RX, RY, and RZ are alkyls such as methyl ([0036] and [0059]). The ligand LA has the formula ([0065]):

    PNG
    media_image5.png
    307
    272
    media_image5.png
    Greyscale
,
where X1 to X17 are C ([0066]); Ra and Rb are mono-substitutions to the maximum number of substitutions ([0069]); Ra, Rb, and Rc are H, nitrile, i.e. CN, and alkyls such as methyl, and 2-methylpropyl, i.e. isobutyl ([0036]). 
	Accordingly, the reference discloses an organometallic complex given by recited General Formula (G4) where Ar1 is benzene, i.e.an aryl group substituted by one (1) Rb, where Rb is CN, or three (3) groups Rb, where two (2) groups Rb are an alkyls such as isobutyl and one (1) group Rb is CN. The recited groups R1-R8 are H; L is a monoanionic bidentate ligand; and the integer n is two (2).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

	Regarding claim 17, Tsai et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses compound (100) of the claims:

    PNG
    media_image6.png
    206
    376
    media_image6.png
    Greyscale
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767